Opinion by
Mr. Justice Dean,
In Commonwealth v. Phila. County, 157 Pa. 531, as between the state and the county, after most careful consideration we determined this tax on personal property was a tax payable by the county to the state; that the county treasurer in receiving and paying it over to the state was the agent or officer of the *328county. Nothing that has occurred in the intervening years has caused us to do.ubt the soundness of that decision. At the same time we held, that as to the license and mercantile tax, the county treasurer acted solely as the agent for the state. It follows that the judgment of the court below for the reasons given by the learned president judge of that court in Phila. County v. McMichael must be affirmed.
It is affirmed accordingly.